IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CYNTHIA O’CONNER,1                              §
                                                    §   No. 42, 2015
           Petitioner Below-                        §
           Appellant,                               §
                                                    §   Court Below—Family Court
           v.                                       §   of the State of Delaware,
                                                    §   in and for New Castle County
    DARRYL J. ROBINSON,                             §   File No. CN09-04138
                                                    §   Petition Nos. 14-29245 and
           Respondent Below-                        §   and 14-28432
           Appellee.                                §

                                 Submitted: August 28, 2015
                                  Decided: October 27, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                         ORDER

          This 27th day of October 2015, upon consideration of the appellant’s

opening brief2 and the record below, we find it evident that the judgment of

the Family Court should be affirmed on the basis of and for the reasons

assigned in the Family Court’s well-reasoned decision dated January 13,

2015 affirming the Commissioner’s denial of the appellant’s petition for a

protection from abuse (“PFA”) order and grant of the appellee’s PFA

petition.


1
  The Court previously assigned pseudonyms to the parties under Supreme Court Rule
7(d).
2
    The appellee did not file an answering brief.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Family Court is AFFIRMED.

                                  BY THE COURT:
                                  /s/ Leo E. Strine, Jr.
                                  Justice




                             2